Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment.

Claims 1-20 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 27 February 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “reading the information bits” (line 7) lacks of antecedent basis. Is it the same “a set of predicted information bits (line 4) OR a set of information bit (line 2)?” Clarification is needed.
Claims 2-5 are rejected because of their dependency of the rejected claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s)  1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Part 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Part 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Part 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/ formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
According to the first part of the analysis, in the instant case, claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Based on the claims being determined to be within of the four categories (Part 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Part 2A), in this case the claims fall within the judicial exception of an abstract idea. 
Specifically, the abstract idea similar to “Organizing information through mathematical correlations” (Digitech), as explained below.  Furthermore, the claim(s) are directed towards “determining a set of predicted information bits based on voltage levels of the memory cells using a neural network comprising a plurality of network parameters that are trained together with embedding parameters”.

For independent claim 1, the claims are just providing a general recitation of “programming a set of information bits into one or more memory cells using a neural network embedding based on a plurality of embedding parameters; determining a set of predicted information bits based on voltage levels of the memory cells using a neural network comprising a plurality of network parameters that are trained together with embedding parameters; and reading the information bits from the memory device based on the set of predicted information bits (organizing information)  and “determining a set of predicted information bits based on voltage levels of the memory cells using a neural network comprising a plurality of network parameters that are trained together with embedding parameters (mathematical correlations).  These steps are similar to concepts and ideas that have been identified as abstract by the courts.
Based on the abstract idea identified in Part 2A of the analysis, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Part 2B).
In this case, after considering all claim elements, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry which has been treated by the courts as an attempt to link the abstract idea to a particular technological environment, Alice Corp. Pty.Ltd. v. CLS Bank Int'l.
For independent claim 1, the claims recite functions and steps that are considered to be well-known, routine and conventional activities previously known in the computing arts. The claims disclose “A method for storing data in a memory device’.  However, the mere recitation of "programming a set of information bits into one or more memory cells using a neural network embedding based on a plurality of embedding parameters” is akin to adding the words " programming" in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the abstract idea. The courts have found that simply limiting the use of the abstract idea to a particular technological environment does not add significantly more (See, e.g., Flook). Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the abstract idea, such as improving the performance of a computer or any other technology. Applying a generic computer as a tool being used to perform the abstract idea is just linking the abstract idea to a particular environment and therefore cannot be considered to be significantly more than the abstract idea itself.
Dependent claim(s) 2-5, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:
For claims 2-5, the claims are reciting further embellishment of the judicial exception.  The claims do not offer something that can be considered to be a significantly more than the judicial exception since they are related to details about a third digital pulse and changing the value of the memory according to the time differences between the second and third pulses (claim 15), and details about increasing/decreasing the value according to the time that the pulses were received (claims 19-20); which are still considered as “organizing information through mathematical correlations".  There is nothing in the claim beyond the mathematical correlations so not much to rely on for significantly more than just the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halperin  (US Patent 2020/0234772).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.


Regarding independent claim 1, Halperin, all relevant text and figure, disclose a method for storing data in a memory device, comprising: programming a set of information bits into one or more memory cells using a plurality of parameters (paragraphs [0037]-[0049]),  determining a set of information bits based on voltage levels (threshold voltages) of the memory cells; and reading the set of information bits from the memory device (See paragraphs [0067]-[0085] and figures 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
June 4, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824